Citation Nr: 0427503
Decision Date: 10/05/04	Archive Date: 01/04/05

DOCKET NO. 03-34 611                        DATE OCT 05 2004

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii

THE ISSUES

1. Entitlement to restoration of a 20 percent rating for a left knee disability.

2. Entitlement to a rating in excess of 20 percent for a left knee disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

. ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from April 1972 to June 1982. This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. A videoconference hearing was held before the undersigned in January 2004.

The matter of entitlement to a rating in excess of 20 percent for a left knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

FINDINGS OF FACT

1. The veteran's service connected left knee disability is not of a type typically prone to improvement over time; a 20 percent rating had been in effect for more than 5 years.

2. The August 1987 examination report upon which the 20 percent rating was based was substantially more complete than the March 2002 VA examination report upon which the reduction to 10 percent was based.

CONCLUSION OF LAW

The reduction of the rating for the veteran's left knee disability from 20 percent to 10 percent was not proper, and restoration of a 20 percent rating is warranted.
38 C.F.R.§ 3.344 (2003).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the pendency of this appeal. On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA). This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Because the determination on that portion of the appeal being addressed on the merits is entirely favorable to the appellant, there is no need to belabor the impact of the VCAA on this claim at this point.

Law and Regulations

38 C.F.R. § 3.344(a) pertains to examination reports indicating improvement. Under this provision, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction (emphasis added). Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

- 3 



Paragraph (b) of 38 C.F.R. § 3.344 pertains to doubtful cases in which an examination may have shown improvement or a change in diagnosis. If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination --- months from this date, § 3.344." The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.

38 C.F.R. § 3.344(c) pertains to disabilities which are likely to improve. This provision provides that the provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

Factual Analysis

The veteran's rating of20 percent for a left knee disability took effect in September 1987, for the reasons set forth in a May 1988 RO rating decision. The increase was based on a very detailed August 1987 private physician's report to a VA Clinic Director. The report indicated the veteran to be status post medial meniscectomy and anterior cruciate rupture with anterolateral rotary instability. The 20 percent rating was assigned under Diagnostic Code (Code) 5257, a rating code pertaining to subluxation or lateral instability of the knee.

In an August 2002 rating decision, the RO reduced the rating for a left knee disability from 20 percent to 10 percent, effective March 2002, based on brief and conclusory handwritten impressions of a VA examiner at a March 2002 VA examination.

-4



The rating reduction was not proper because the disability a issue is of a type not typically prone to improvement over time and the rating had been in effect for more than 5 years, yet the August 1987 examination upon which the 20 percent rating was based was significantly more complete than the March 2002 examination upon which the reduction to 10 percent was based. See 38 C.F.R. § 3.344.

Because the rating reduction was improper, restoration of a 20 percent rating for the veteran's left knee disability is warranted.

ORDER

Restoration of a 20 percent rating for the veteran's service-connected left knee disability is granted, subject to the regulations governing payment of VA monetary benefits.

REMAND

At a January 2004 video conference hearing, the veteran and his representative contended that the March 2002 VA examination upon which the RO's August 2002 rating decision was based was inadequate for rating purposes. Upon review of the examination report, the Board finds that the March 2002 VA examination report is not consistent with results of past VA examinations, did not acknowledge the veteran's whole recorded history (in fact, the section entitled "Review of Medical Records" was left blank), and did not discuss factors such as functional loss due to pain, weakened movement, excess fatigability, incoordination, instability, and flareups. See 38 C.F.R. §§ 3.344,4.10,4.40,4.45,4.49; DeLuca v. Brown, 8 Vet. App. 202,204-06 (1995). Additionally, a November 2002 letter written by a VA staff physician on behalf of the veteran indicates the veteran has problems with prolonged standing, lifting, walking, etc., at least in part due to his serviceconnected left knee disability; and a December 2003 private MRI report of the left knee (submitted with a waiver of initial RO consideration at his January 2004 Board hearing) includes impressions of a probable chronic tear of the medical meniscus,

- 5 



degenerative changes, a torn anterior cruciate ligament, and a probably partial tear of the medial collateral ligament. In light of the foregoing, the Board finds that a new VA examination is required for a determination on the merits of the claim for a rating in excess of 20 percent.

Additionally, the RO should ensure continued compliance with the VCAA.

Accordingly, this case is REMANDED for the following:

1. The RO should ensure that all notification and development actions required by the VCAA, implementing regulations, interpretative Court decisions, and any other governing issue are completed.

2. The RO should then arrange for the veteran to be afforded an orthopedic examination to assess the current severity of his knee disability. The veteran's claims folder must be reviewed by the examiner in conjunction with the examination. The examiner should be provided copies of the criteria for rating knee disability, and the findings reported must sufficiently detailed to consider all criteria (and must specifically include ranges of motion).

3. Thereafter, the RO should readjudicate the claim for a rating in excess of 20 percent for the left knee disability (considering whether separate ratings may be warranted for limitation of motion and instability). If it remains denied, the RO should issue an appropriate Supplemental Statement of the Case and give the veteran and his representative the opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

- 6 



No action is required of the veteran until he is notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

- 7 




